Hill, C. J.
1. A sued B, O, and D, as makers of a promissory note, also claiming attorneys’ fees, and alleging the statutory notice therefor. B answered, admitting the execution of the note as principal maker, with C and D as sureties, and his indebtedness for principal and interest, but denied the allegation of notice' of the claim for attorneys’ fees. C and D made no defense. Judgment was rendered by the court against B for principal and interest, and against C and D for principal, interest, and attorneys’ fees. Held, the judgment was erroneous as to the attorneys’ fees against O and D. If in fact they were all joint principals, they were equally liable.
% If C and D were sureties for B, no judgment could be lawfully rendered for a greater amount against the sureties than against the principal. The judgment for attorneys’ fees against O and D should be written off.

Affirmed, xoith direction.

Complaint, from city court of Nashville — Judge Peeples. December 10, 1907.
Submitted February 25,
Decided April 22, 1908.
J. H. Powell, Watts Powell, for plaintiffs in error.
R. D. Smith, R. S. Foy, contra.